      Case 19-44151-elm13 Doc 16 Filed 10/27/19                               Entered 10/27/19 18:58:38             Page 1 of 20
MP Wright Law Group, PLLC
WeWork - Victory Plaza
3090 Olive St, Suite 300
Dallas, Texas 75219

Bar Number: IL 6298791
Phone: (214) 420-6465

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
In re: Nastassja Nicole Bostice                   xxx-xx-5273             §          Case No:     19-44151-ELM-13
       2411 I35E, Apt 424                                                 §
                                                                                     Date:        10/27/2019
       Denton, TX 76210                                                   §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.
    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $725.00                       Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $43,500.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
      Case 19-44151-elm13 Doc 16 Filed 10/27/19                             Entered 10/27/19 18:58:38                     Page 2 of 20
Case No:     19-44151-ELM-13
Debtor(s):   Nastassja Nicole Bostice




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17
A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $725.00       per month, months    1       to   60    .

          For a total of    $43,500.00      (estimated " Base Amount ").
          First payment is due      11/7/2019       .
          The applicable commitment period ("ACP") is        36   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are             $0.00          and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                           SCHED. AMOUNT           %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To          MP Wright Law Group, PLLC           , total:                  $3,700.00     ;
      $172.00   Pre-petition;   $3,528.00     disbursed by the Trustee.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                            SCHED.             DATE               %      TERM (APPROXIMATE)             TREATMENT
                                                    ARR. AMT       ARR. THROUGH                    (MONTHS __ TO __)




                                                                  Page 2
      Case 19-44151-elm13 Doc 16 Filed 10/27/19                             Entered 10/27/19 18:58:38                  Page 3 of 20
Case No:     19-44151-ELM-13
Debtor(s):   Nastassja Nicole Bostice



D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

Ally Financial                                     $29,760.00         $25,636.00       6.00%         Month(s) 1-13                     $320.45
2016 Dodge Charger (approx. 100,000 miles)                                             6.00%         Month(s) 14-14                    $553.25
                                                                                       6.00%         Month(s) 15-60                    $555.06
Capital One Auto Finance                             $5,920.00         $4,500.00       6.00%         Month(s) 1-13                      $56.25
2012 Chevrolet Cruze                                                                   6.00%         Month(s) 14-14                     $97.12
                                                                                       6.00%         Month(s) 15-60                     $97.44

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL




                                                                 Page 3
      Case 19-44151-elm13 Doc 16 Filed 10/27/19                            Entered 10/27/19 18:58:38                 Page 4 of 20
Case No:     19-44151-ELM-13
Debtor(s):   Nastassja Nicole Bostice



Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Ally Financial                                                    $4,124.00 Unsecured portion of the secured debt (Bifurcated)
Ally Financial                                                   $29,760.00
Ameristar                                                             $0.00
Capital One                                                           $0.00
Capital One                                                         $534.00
Capital One                                                         $522.00
Capital One Auto Finance                                              $0.00
Capital One Auto Finance                                          $1,420.00 Unsecured portion of the secured debt (Bifurcated)
Capital One Auto Finance                                              $0.00
Comenity Bank/Ashley Stewart                                        $312.00
Commonwealth Financial Systems                                      $342.00
Commonwealth Financial Systems                                      $200.00
Conduent                                                              $0.00
Conduent                                                              $0.00
Conn's HomePlus                                                       $0.00
Conn's HomePlus                                                       $0.00
Continental Finance Co                                              $644.00
Credit One Bank                                                   $1,655.00
Credit One Bank                                                     $864.00
Credit Systems International, Inc                                   $288.00

                                                                Page 4
      Case 19-44151-elm13 Doc 16 Filed 10/27/19                        Entered 10/27/19 18:58:38                Page 5 of 20
Case No:     19-44151-ELM-13
Debtor(s):   Nastassja Nicole Bostice


Department of Education/Nelnet                                 $8,915.00
Department of Education/Nelnet                                 $8,096.00
Department of Education/Nelnet                                 $7,463.00
Department of Education/Nelnet                                 $7,280.00
Department of Education/Nelnet                                 $6,031.00
Department of Education/Nelnet                                 $5,615.00
Department of Education/Nelnet                                 $5,509.00
Department of Education/Nelnet                                 $5,203.00
Department of Education/Nelnet                                 $4,508.00
Department of Education/Nelnet                                 $4,384.00
Department of Education/Nelnet                                 $2,769.00
Department of Education/Nelnet                                 $1,664.00
Department of Education/Nelnet                                 $1,428.00
Department of Education/Nelnet                                   $126.00
Fingerhut                                                      $3,466.00
NCB Management Services                                        $1,874.00
Nelnet                                                           $426.00
Plain Green Loans                                                  $0.00
Plain Green Loans                                                  $0.00
Plain Green Loans                                                  $0.00
Plain Green Loans                                                  $0.00
Plain Green Loans                                                  $0.00
Plain Green Loans                                                  $0.00
Portfolio Recovery                                               $449.00
Regional Acceptance Co                                         $9,710.00
RISE Credit                                                        $0.00
RISE Credit                                                        $0.00
RISE Credit                                                        $0.00
RISE Credit                                                        $0.00
RISE Credit                                                        $0.00
RISE Credit                                                        $0.00
Synchrony Bank/Amazon                                            $173.00
United Revenue Corp.                                             $952.00
United Revenue Corp.                                             $708.00
United Revenue Corp.                                             $708.00
United Revenue Corp.                                             $695.00
United Revenue Corp.                                             $639.00
United Revenue Corp.                                             $458.00
United Revenue Corp.                                             $450.00
United Revenue Corp.                                             $450.00
Wells Fargo Bank                                                   $0.00
Wells Fargo Bank                                                   $0.00

TOTAL SCHEDULED UNSECURED:                                   $130,814.00

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     0%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.




                                                             Page 5
      Case 19-44151-elm13 Doc 16 Filed 10/27/19                               Entered 10/27/19 18:58:38                   Page 6 of 20
Case No:     19-44151-ELM-13
Debtor(s):   Nastassja Nicole Bostice


K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.




                                                                   Page 6
        Case 19-44151-elm13 Doc 16 Filed 10/27/19                             Entered 10/27/19 18:58:38                   Page 7 of 20
Case No:     19-44151-ELM-13
Debtor(s):   Nastassja Nicole Bostice


E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.




                                                                   Page 7
      Case 19-44151-elm13 Doc 16 Filed 10/27/19                              Entered 10/27/19 18:58:38                  Page 8 of 20
Case No:     19-44151-ELM-13
Debtor(s):   Nastassja Nicole Bostice


L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:
Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.




                                                                  Page 8
      Case 19-44151-elm13 Doc 16 Filed 10/27/19                              Entered 10/27/19 18:58:38                   Page 9 of 20
Case No:     19-44151-ELM-13
Debtor(s):   Nastassja Nicole Bostice


Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.




                                                                  Page 9
     Case 19-44151-elm13 Doc 16 Filed 10/27/19                            Entered 10/27/19 18:58:38                 Page 10 of 20
Case No:     19-44151-ELM-13
Debtor(s):   Nastassja Nicole Bostice


16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                               Page 10
     Case 19-44151-elm13 Doc 16 Filed 10/27/19                            Entered 10/27/19 18:58:38                  Page 11 of 20
Case No:     19-44151-ELM-13
Debtor(s):   Nastassja Nicole Bostice


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ M. Paul Wright
M. Paul Wright, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ M. Paul Wright                                                        IL 6298791
M. Paul Wright, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 11
     Case 19-44151-elm13 Doc 16 Filed 10/27/19                            Entered 10/27/19 18:58:38                 Page 12 of 20
Case No:     19-44151-ELM-13
Debtor(s):   Nastassja Nicole Bostice




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the  30th day of October, 2019       :

(List each party served, specifying the name and address of each party)


Dated:            October 27, 2019                                        /s/ M. Paul Wright
                                                                          M. Paul Wright, Debtor's(s') Counsel

Ally Financial                                      Capital One                                         Conduent
Attn: Bankruptcy Department                         xxxxxxxxxxxx1135                                    xxxxxx2732
PO Box 130424                                       Attn: Bankruptcy                                    Attn: Bankruptcy
Roseville, MN 55113                                 PO Box 30285                                        PO Box 7051
                                                    Salt Lake City, UT 84130                            Utica, NY 13504


Ally Financial                                      Capital One Auto Finance                            Conn's HomePlus
xxxxxxxx5122                                        xxxxxxxxxxxxx1001                                   xxxxx3331
Attn: Bankruptcy Dept                               Attn: Bankruptcy                                    Attn: Bankruptcy Dept
PO Box 380901                                       PO Box 30285                                        PO Box 2358
Bloomington, MN 55438                               Salt Lake City, UT 84130                            Beaumont, TX 77704


Ameristar                                           Comenity Bank/Ashley Stewart                        Conn's HomePlus
xxxxxx8201                                          xxxxxx0823                                          xxxxx3332
1795 N Butterfield Road                             Attn: Bankruptcy                                    Attn: Bankruptcy Dept
Libertyville, IL 60048                              PO Box 182125                                       PO Box 2358
                                                    Columbus, OH 43218                                  Beaumont, TX 77704


Attorney General                                    Commonwealth Financial Systems                      Continental Finance Co
Collections Div Bankruptcy Sec                      xxxxxxx91N1                                         xxxxxxxxxxxx9808
P.O. Box 12548                                      Attn: Bankruptcy                                    PO Box 8099
Austin, TX 78711-2548                               245 Main Street                                     Newark, DE 19714
                                                    Dickson City, PA 18519


Capital One                                         Commonwealth Financial Systems                      Credit One Bank
xxxxxxxxxxxx9009                                    xxxxxxx86N1                                         xxxxxxxxxxxx4949
Attn: Bankruptcy                                    Attn: Bankruptcy                                    ATTN: Bankruptcy Department
PO Box 30285                                        245 Main Street                                     PO Box 98873
Salt Lake City, UT 84130                            Dickson City, PA 18519                              Las Vegas, NV 89193


Capital One                                         Conduent                                            Credit One Bank
xxxxxxxxxxxx0207                                    xxxxxx2731                                          xxxxxxxxxxxx1757
Attn: Bankruptcy                                    Attn: Bankruptcy                                    ATTN: Bankruptcy Department
PO Box 30285                                        PO Box 7051                                         PO Box 98873
Salt Lake City, UT 84130                            Utica, NY 13504                                     Las Vegas, NV 89193




                                                               Page 12
     Case 19-44151-elm13 Doc 16 Filed 10/27/19             Entered 10/27/19 18:58:38   Page 13 of 20
Case No:     19-44151-ELM-13
Debtor(s):   Nastassja Nicole Bostice


Credit Systems International, Inc       Department of Education/Nelnet        Internal Revenue Service
xxxxx6793                               xxxxxxxxxxx2674                       Special Procedures-Insolvency
Attn: Bankruptcy                        Attn: Claims                          P.O. Box 7346
PO Box 1088                             PO Box 82505                          Philadelphia, PA 19101-7346
Arlington, TX 76004                     Lincoln, NE 68501


Department of Education/Nelnet          Department of Education/Nelnet        Linebarger Goggan Blair & Sampson,
xxxxxxxxxxx1175                         xxxxxxxxxxx8479                       LLP
Attn: Claims                            Attn: Claims                          2323 Bryan Street, Suite 1600
PO Box 82505                            PO Box 82505                          Dallas, Texas 75201
Lincoln, NE 68501                       Lincoln, NE 68501


Department of Education/Nelnet          Department of Education/Nelnet        Nastassja Nicole Bostice
xxxxxxxxxxx7674                         xxxxxxxxxxx1075                       2411 I35E, Apt 424
Attn: Claims                            Attn: Claims                          Denton, TX 76210
PO Box 82505                            PO Box 82505
Lincoln, NE 68501                       Lincoln, NE 68501


Department of Education/Nelnet          Department of Education/Nelnet        NCB Management Services
xxxxxxxxxxx9674                         xxxxxxxxxxx2774                       xx7700
Attn: Claims                            Attn: Claims                          Attn: Bankruptcy
PO Box 82505                            PO Box 82505                          One Allied Drive
Lincoln, NE 68501                       Lincoln, NE 68501                     Trevose, PA 19053


Department of Education/Nelnet          Department of Education/Nelnet        Nelnet
xxxxxxxxxxx8579                         xxxxxxxxxxx9774                       xxxx5374
Attn: Claims                            Attn: Claims                          Attn: Bankruptcy Claims
PO Box 82505                            PO Box 82505                          PO Box 82505
Lincoln, NE 68501                       Lincoln, NE 68501                     Lincoln, NE 68501


Department of Education/Nelnet          Department of Education/Nelnet        Plain Green Loans
xxxxxxxxxxx0175                         xxxxxxxxxxx9874                       xx6113
Attn: Claims                            Attn: Claims                          Attn: Bankruptcy
PO Box 82505                            PO Box 82505                          1900 Frost Rd Ste 100
Lincoln, NE 68501                       Lincoln, NE 68501                     Bristol, PA 19007


Department of Education/Nelnet          Department of Education/Nelnet        Plain Green Loans
xxxxxxxxxxx9574                         xxxxxxxxxxx0075                       xxxx4997
Attn: Claims                            Attn: Claims                          Attn: Bankruptcy
PO Box 82505                            PO Box 82505                          1900 Frost Rd Ste 100
Lincoln, NE 68501                       Lincoln, NE 68501                     Bristol, PA 19007


Department of Education/Nelnet          Fingerhut                             Plain Green Loans
xxxxxxxxxxx7574                         xxxxxxxxxxxx8279                      xxxx5752
Attn: Claims                            Attn: Bankruptcy                      Attn: Bankruptcy
PO Box 82505                            PO Box 1250                           1900 Frost Rd Ste 100
Lincoln, NE 68501                       Saint Cloud, MN 56395                 Bristol, PA 19007




                                                 Page 13
     Case 19-44151-elm13 Doc 16 Filed 10/27/19            Entered 10/27/19 18:58:38   Page 14 of 20
Case No:     19-44151-ELM-13
Debtor(s):   Nastassja Nicole Bostice


Plain Green Loans                       RISE Credit                          United Revenue Corp.
xxxx6733                                xxxx3411                             xxx0228
Attn: Bankruptcy                        Attn: Bankruptcy                     204 Billings Street
1900 Frost Rd Ste 100                   PO Box 101808                        Suite 120
Bristol, PA 19007                       Fort Worth, TX 76185                 Arlington, TX 76010


Plain Green Loans                       RISE Credit                          United Revenue Corp.
xxxx0460                                xxxx5275                             xxx0887
Attn: Bankruptcy                        Attn: Bankruptcy                     204 Billings Street
1900 Frost Rd Ste 100                   PO Box 101808                        Suite 120
Bristol, PA 19007                       Fort Worth, TX 76185                 Arlington, TX 76010


Plain Green Loans                       RISE Credit                          United Revenue Corp.
xxxx6504                                xx9426                               xxx1084
Attn: Bankruptcy                        Attn: Bankruptcy                     204 Billings Street
1900 Frost Rd Ste 100                   PO Box 101808                        Suite 120
Bristol, PA 19007                       Fort Worth, TX 76185                 Arlington, TX 76010


Portfolio Recovery                      Synchrony Bank/Amazon                United Revenue Corp.
xxxxxxxxxxxx3544                        xxxxxxxxxxxx2744                     xxx1083
Attn: Bankruptcy                        Attn: Bankruptcy                     204 Billings Street
120 Corporate Blvd                      PO Box 965060                        Suite 120
Norfold, VA 23502                       Orlando, FL 32896                    Arlington, TX 76010


Regional Acceptance Co                  United Revenue Corp.                 United States Trustee
xxxxx5601                               xxx9083                              1100 Commerce Street
Attn: Bankruptcy                        204 Billings Street                  Rm. 976
PO Box 1487                             Suite 120                            Dallas, Texas 75242-1496
Wilson, NC 27858                        Arlington, TX 76010


RISE Credit                             United Revenue Corp.                 Wells Fargo Bank
xx8698                                  xxx0337                              xxxxxxxxxxxx0003
Attn: Bankruptcy                        204 Billings Street                  MAC F823F-02F
PO Box 101808                           Suite 120                            PO Box 10438
Fort Worth, TX 76185                    Arlington, TX 76010                  Des Moines, IA 50306


RISE Credit                             United Revenue Corp.                 Wells Fargo Bank
xx8393                                  xxx4233                              xxxxxxxxxxxx0004
Attn: Bankruptcy                        204 Billings Street                  MAC F823F-02F
PO Box 101808                           Suite 120                            PO Box 10438
Fort Worth, TX 76185                    Arlington, TX 76010                  Des Moines, IA 50306


RISE Credit                             United Revenue Corp.
x8976                                   xxx6622
Attn: Bankruptcy                        204 Billings Street
PO Box 101808                           Suite 120
Fort Worth, TX 76185                    Arlington, TX 76010




                                                Page 14
      Case 19-44151-elm13 Doc 16 Filed 10/27/19                              Entered 10/27/19 18:58:38                       Page 15 of 20
MP Wright Law Group, PLLC
WeWork - Victory Plaza
3090 Olive St, Suite 300
Dallas, Texas 75219

Bar Number: IL 6298791
Phone: (214) 420-6465
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Nastassja Nicole Bostice                    xxx-xx-5273      §      CASE NO: 19-44151-ELM-13
       2411 I35E, Apt 424                                           §
       Denton, TX 76210                                             §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       10/27/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                             $725.00
 Disbursements                                                                                   First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                           $5.00              $5.00 carried forward
 Trustee Percentage Fee                                                                           $72.00                              $72.50
 Filing Fee                                                                                        $0.00                               $0.00
 Noticing Fee                                                                                     $66.15                               $0.00
 Subtotal Expenses/Fees                                                                         $143.15                               $72.50
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $581.85                              $652.50


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 Ally Financial                       2016 Dodge Charger (approx. 100,000 $29,760.00
                                                                          miles)             $25,636.00          1.25%                $320.45
 Capital One Auto Finance             2012 Chevrolet Cruze                 $5,920.00          $4,500.00          1.25%                 $56.25

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                            $376.70

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00

CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount



Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-44151-elm13 Doc 16 Filed 10/27/19                             Entered 10/27/19 18:58:38               Page 16 of 20
Case No:     19-44151-ELM-13
Debtor(s):   Nastassja Nicole Bostice



                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                     $0.00

                                               TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                       $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                          $376.70
      Debtor's Attorney, per mo:                                                                                              $205.15
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                 $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                       $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                          $376.70
      Debtor's Attorney, per mo:                                                                                              $275.80
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                 $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.




 DATED:________________________
         10/27/2019

 /s/ M. Paul Wright
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
       Case 19-44151-elm13 Doc 16 Filed 10/27/19                     Entered 10/27/19 18:58:38           Page 17 of 20
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE: Nastassja Nicole Bostice                                              CASE NO.    19-44151-ELM-13
                                    Debtor


                                                                              CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on October 30, 2019, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                 /s/ M. Paul Wright
                                 M. Paul Wright
                                 Bar ID:IL 6298791
                                 MP Wright Law Group, PLLC
                                 WeWork - Victory Plaza
                                 3090 Olive St, Suite 300
                                 Dallas, Texas 75219
                                 (214) 420-6465


Ally Financial                                   Capital One                                Comenity Bank/Ashley Stewart
Attn: Bankruptcy Department                      xxxxxxxxxxxx9009                           xxxxxx0823
PO Box 130424                                    Attn: Bankruptcy                           Attn: Bankruptcy
Roseville, MN 55113                              PO Box 30285                               PO Box 182125
                                                 Salt Lake City, UT 84130                   Columbus, OH 43218


Ally Financial                                   Capital One                                Commonwealth Financial Systems
xxxxxxxx5122                                     xxxxxxxxxxxx0207                           xxxxxxx91N1
Attn: Bankruptcy Dept                            Attn: Bankruptcy                           Attn: Bankruptcy
PO Box 380901                                    PO Box 30285                               245 Main Street
Bloomington, MN 55438                            Salt Lake City, UT 84130                   Dickson City, PA 18519


Ameristar                                        Capital One                                Commonwealth Financial Systems
xxxxxx8201                                       xxxxxxxxxxxx1135                           xxxxxxx86N1
1795 N Butterfield Road                          Attn: Bankruptcy                           Attn: Bankruptcy
Libertyville, IL 60048                           PO Box 30285                               245 Main Street
                                                 Salt Lake City, UT 84130                   Dickson City, PA 18519


Attorney General                                 Capital One Auto Finance                   Conduent
Collections Div Bankruptcy Sec                   xxxxxxxxxxxxx1001                          xxxxxx2731
P.O. Box 12548                                   Attn: Bankruptcy                           Attn: Bankruptcy
Austin, TX 78711-2548                            PO Box 30285                               PO Box 7051
                                                 Salt Lake City, UT 84130                   Utica, NY 13504
       Case 19-44151-elm13 Doc 16 Filed 10/27/19                        Entered 10/27/19 18:58:38           Page 18 of 20
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE: Nastassja Nicole Bostice                                                   CASE NO.   19-44151-ELM-13
                                      Debtor


                                                                                    CHAPTER    13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                      (Continuation Sheet #1)

Conduent                                           Department of Education/Nelnet               Department of Education/Nelnet
xxxxxx2732                                         xxxxxxxxxxx1175                              xxxxxxxxxxx2674
Attn: Bankruptcy                                   Attn: Claims                                 Attn: Claims
PO Box 7051                                        PO Box 82505                                 PO Box 82505
Utica, NY 13504                                    Lincoln, NE 68501                            Lincoln, NE 68501


Conn's HomePlus                                    Department of Education/Nelnet               Department of Education/Nelnet
xxxxx3331                                          xxxxxxxxxxx7674                              xxxxxxxxxxx8479
Attn: Bankruptcy Dept                              Attn: Claims                                 Attn: Claims
PO Box 2358                                        PO Box 82505                                 PO Box 82505
Beaumont, TX 77704                                 Lincoln, NE 68501                            Lincoln, NE 68501


Conn's HomePlus                                    Department of Education/Nelnet               Department of Education/Nelnet
xxxxx3332                                          xxxxxxxxxxx9674                              xxxxxxxxxxx1075
Attn: Bankruptcy Dept                              Attn: Claims                                 Attn: Claims
PO Box 2358                                        PO Box 82505                                 PO Box 82505
Beaumont, TX 77704                                 Lincoln, NE 68501                            Lincoln, NE 68501


Continental Finance Co                             Department of Education/Nelnet               Department of Education/Nelnet
xxxxxxxxxxxx9808                                   xxxxxxxxxxx8579                              xxxxxxxxxxx2774
PO Box 8099                                        Attn: Claims                                 Attn: Claims
Newark, DE 19714                                   PO Box 82505                                 PO Box 82505
                                                   Lincoln, NE 68501                            Lincoln, NE 68501


Credit One Bank                                    Department of Education/Nelnet               Department of Education/Nelnet
xxxxxxxxxxxx4949                                   xxxxxxxxxxx0175                              xxxxxxxxxxx9774
ATTN: Bankruptcy Department                        Attn: Claims                                 Attn: Claims
PO Box 98873                                       PO Box 82505                                 PO Box 82505
Las Vegas, NV 89193                                Lincoln, NE 68501                            Lincoln, NE 68501


Credit One Bank                                    Department of Education/Nelnet               Department of Education/Nelnet
xxxxxxxxxxxx1757                                   xxxxxxxxxxx9574                              xxxxxxxxxxx9874
ATTN: Bankruptcy Department                        Attn: Claims                                 Attn: Claims
PO Box 98873                                       PO Box 82505                                 PO Box 82505
Las Vegas, NV 89193                                Lincoln, NE 68501                            Lincoln, NE 68501


Credit Systems International, Inc                  Department of Education/Nelnet               Department of Education/Nelnet
xxxxx6793                                          xxxxxxxxxxx7574                              xxxxxxxxxxx0075
Attn: Bankruptcy                                   Attn: Claims                                 Attn: Claims
PO Box 1088                                        PO Box 82505                                 PO Box 82505
Arlington, TX 76004                                Lincoln, NE 68501                            Lincoln, NE 68501
      Case 19-44151-elm13 Doc 16 Filed 10/27/19                     Entered 10/27/19 18:58:38      Page 19 of 20
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION

  IN RE: Nastassja Nicole Bostice                                           CASE NO.   19-44151-ELM-13
                                    Debtor


                                                                            CHAPTER    13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                  (Continuation Sheet #2)

Fingerhut                                      Plain Green Loans                        RISE Credit
xxxxxxxxxxxx8279                               xxxx4997                                 xx8698
Attn: Bankruptcy                               Attn: Bankruptcy                         Attn: Bankruptcy
PO Box 1250                                    1900 Frost Rd Ste 100                    PO Box 101808
Saint Cloud, MN 56395                          Bristol, PA 19007                        Fort Worth, TX 76185


Internal Revenue Service                       Plain Green Loans                        RISE Credit
Special Procedures-Insolvency                  xxxx5752                                 xx8393
P.O. Box 7346                                  Attn: Bankruptcy                         Attn: Bankruptcy
Philadelphia, PA 19101-7346                    1900 Frost Rd Ste 100                    PO Box 101808
                                               Bristol, PA 19007                        Fort Worth, TX 76185


Linebarger Goggan Blair & Sampson,             Plain Green Loans                        RISE Credit
LLP                                            xxxx6733                                 x8976
2323 Bryan Street, Suite 1600                  Attn: Bankruptcy                         Attn: Bankruptcy
Dallas, Texas 75201                            1900 Frost Rd Ste 100                    PO Box 101808
                                               Bristol, PA 19007                        Fort Worth, TX 76185


Nastassja Nicole Bostice                       Plain Green Loans                        RISE Credit
2411 I35E, Apt 424                             xxxx0460                                 xxxx3411
Denton, TX 76210                               Attn: Bankruptcy                         Attn: Bankruptcy
                                               1900 Frost Rd Ste 100                    PO Box 101808
                                               Bristol, PA 19007                        Fort Worth, TX 76185


NCB Management Services                        Plain Green Loans                        RISE Credit
xx7700                                         xxxx6504                                 xxxx5275
Attn: Bankruptcy                               Attn: Bankruptcy                         Attn: Bankruptcy
One Allied Drive                               1900 Frost Rd Ste 100                    PO Box 101808
Trevose, PA 19053                              Bristol, PA 19007                        Fort Worth, TX 76185


Nelnet                                         Portfolio Recovery                       RISE Credit
xxxx5374                                       xxxxxxxxxxxx3544                         xx9426
Attn: Bankruptcy Claims                        Attn: Bankruptcy                         Attn: Bankruptcy
PO Box 82505                                   120 Corporate Blvd                       PO Box 101808
Lincoln, NE 68501                              Norfold, VA 23502                        Fort Worth, TX 76185


Plain Green Loans                              Regional Acceptance Co                   Synchrony Bank/Amazon
xx6113                                         xxxxx5601                                xxxxxxxxxxxx2744
Attn: Bankruptcy                               Attn: Bankruptcy                         Attn: Bankruptcy
1900 Frost Rd Ste 100                          PO Box 1487                              PO Box 965060
Bristol, PA 19007                              Wilson, NC 27858                         Orlando, FL 32896
      Case 19-44151-elm13 Doc 16 Filed 10/27/19                     Entered 10/27/19 18:58:38      Page 20 of 20
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION

  IN RE: Nastassja Nicole Bostice                                           CASE NO.   19-44151-ELM-13
                                    Debtor


                                                                            CHAPTER    13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                  (Continuation Sheet #3)

United Revenue Corp.                           United Revenue Corp.
xxx9083                                        xxx1083
204 Billings Street                            204 Billings Street
Suite 120                                      Suite 120
Arlington, TX 76010                            Arlington, TX 76010


United Revenue Corp.                           United States Trustee
xxx0337                                        1100 Commerce Street
204 Billings Street                            Rm. 976
Suite 120                                      Dallas, Texas 75242-1496
Arlington, TX 76010


United Revenue Corp.                           Wells Fargo Bank
xxx4233                                        xxxxxxxxxxxx0003
204 Billings Street                            MAC F823F-02F
Suite 120                                      PO Box 10438
Arlington, TX 76010                            Des Moines, IA 50306


United Revenue Corp.                           Wells Fargo Bank
xxx6622                                        xxxxxxxxxxxx0004
204 Billings Street                            MAC F823F-02F
Suite 120                                      PO Box 10438
Arlington, TX 76010                            Des Moines, IA 50306


United Revenue Corp.
xxx0228
204 Billings Street
Suite 120
Arlington, TX 76010


United Revenue Corp.
xxx0887
204 Billings Street
Suite 120
Arlington, TX 76010


United Revenue Corp.
xxx1084
204 Billings Street
Suite 120
Arlington, TX 76010
